Name: 86/303/EEC: Decision No 130 of 17 October 1985 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001 ; E 101-127 ; E 201-215 ; E 301-303 ; E 401-411)
 Type: Decision
 Subject Matter: documentation;  labour market;  executive power and public service;  social protection;  information technology and data processing
 Date Published: 1986-07-15

 Avis juridique important|31986D030386/303/EEC: Decision No 130 of 17 October 1985 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001 ; E 101-127 ; E 201-215 ; E 301-303 ; E 401-411) Official Journal L 192 , 15/07/1986 P. 0001 - 0290DECISION N ° 130 of 17 Octobre 1985 on the model forms necessary for the application of Council Regulations (EEC) N ° 1408/71 and (EEC) N ° 574/72 (E 001; E 101-127; E 201-215; E 301-303; E 401-411) (86/303/EEC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81 (a) of Council Regulation (EEC) N ° 1408/71 of 14 June 1971, under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) N ° 1408/71 and subsequent Regulations, Having regard to Article 2 (1) of Council Regulation (EEC) N ° 574/72 of 21 March 1972, under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations, Having regard to Decision N ° 120 of 7 July 1982 laying down and amending the model forms necessary for the application of Council Regulation (EEC) N ° 1408/71 and (EEC) N ° 574/72, Having regard to Decisions N ° 117 of 7 July 1982 and N ° 118 of 20 April 1983 laying down the model forms necessary for the application of Article 50 (1) (a) and (b) of Regulation (EEC) N ° 574/72 Whereas these model forms should be adapted with a view to their utilization in the Community as enlarged through the accession of Spain and Portugal; 2Whereas these model forms should also be adapted for the purpose of taking account of the amendments which have been introduced into the national legislation of Member State; Whereas the language in which the forms should be issued has been settled by Recommendation N ° 15 of the Administrative Commission, HAS DECIDED AS FOLLOWS: 1.The model forms printed in Decision N ° 120 shall be replaced by the models appended hereto. 2.The competent authorities of the Member States shall make available to the persons concerned (rightful claimants, institutions, employers, etc.) the forms according to the attached models. 3.Each form shall be available in the official languages of the Community and laid out in such a manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (persons entitled to claim, institution, employer, etc.) to receive the form printed in their own lanaguage. 4.This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 1 January 1986, althoug the the model forms printed in Decision N ° 120 may be used until stocks are exhausted. The Chairman of the Administrative Commission G. SCHROEDER >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE> >TABLE>